Citation Nr: 1646869	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-22 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of status post left kidney partial nephrectomy (hereinafter "left kidney disability"), to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to April 1970.  Among other awards, the Veteran received the National Defense Service Medal and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which was then temporarily located in Gretna, Louisiana.

The Veteran testified before a Veterans Law Judge (VLJ) at a July 2014 videoconference hearing.  A transcript of this hearing is of record.  In an August 2016 correspondence, the Veteran was informed that the VLJ who had conducted his hearing was not available to participate in a decision on his appeal.  His appeal had been reassigned to another VLJ; he was twice offered an opportunity for another hearing.  The Veteran did not respond.  

The Board remanded the issue on appeal for additional development in August 2014 and May 2015.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence does not demonstrate that the Veteran's left kidney disability had its onset during active duty service, manifested within one year of separation from service, or is otherwise etiologically related to service, to include herbicide exposure.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a left kidney disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a July 2008 letter.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in February 2015, with subsequent addenda opinion in September 2015, April 2016, and July 2016.

The Board notes that in compliance with the May 2015 Board remand, VA scheduled the Veteran with a VA examination with a specialist.  However, the Veteran failed to report.  A May 2016 Report of General Information documents that the Veteran was unable to attend his examination, because of medical problems.  The Veteran was subsequently afforded another VA opinion in July 2016.  The Board finds that VA substantially complied with the Board's remand instructions and its duty to assist.  Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. 3.159.  Based on the foregoing, there is no prejudice to the Veteran with proceeding to adjudicate the claim.  

In July 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before a VLJ.  During that hearing the Veteran's representative and the VLJ explained the issue and asked the Veteran questions to ascertain the nature of his left kidney disability.  The hearing was also focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, given the previous Board remand and additional development conducted regarding nexus, any error must be considered harmless.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

The Veteran asserts that his left kidney disability was caused by his exposure to herbicides during his active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as cancer, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2016).  In this case, the evidence does not show that the Veteran has been diagnosed with a presumptive disease for exposure to herbicides.  Therefore, the Veteran is not entitled to consideration of presumptive service connection on this basis.  See DD Form 214.

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's DD Form 214 reflects that the Veteran served in the Republic of Vietnam from April 1969 to Apri 1970.  By virtue of his presence in the Republic of Vietnam, the Veteran is presumed to be exposed to herbicides.  

Service treatment records do not document any findings related to any complaints, treatment or diagnosis for kidney problems.  
VA treatment records in December 2007 document that the Veteran had an abnormal renal ultrasound with questionable mass on the left kidney and a cyst on the right kidney.  See December 2007 VA Urology Consult.  He reported that during hospitalization for a ruptured cerebral aneurysm in 1997, he had renal failure and has had chronic kidney disease ever since.  See August 2008 Nephrology Consult.  A June 2008 VA treatment record reflects that findings of May 2008 MRI were most consistent with renal cell carcinoma.  In October 2008, the Veteran underwent a left partial nephrectomy for left renal mass.  See October 2008 VA Operative Report.  Following his surgery, the Veteran had regular follow-up clinic visits with his VA treating nephrologist and urologist.  No tumor recurrence was found.  See July 2009, March 2010, May 2010, and March 2011 VA treatment records.  The Veteran continued to receive treatment for chronic kidney disease, stage 3, which was stable.  See February 2012, November 2012, July 2013 and February 2015 VA treatment records.  The VA treatment records do not include any etiological opinions regarding the Veteran's left kidney disability.  

Available private treatment records do not reflect any complaints, treatment or diagnosis for kidney problems.  

In statements and testimony, the Veteran noted that he had not received treatment for his kidneys since 2012 other than visits to his primary care physician.  He denied that he had any kidney problems during his active duty service or sought treatment for any kidney or urinary problems.  He first noticed that he had kidney problems when he was underwent a physical examination at a VA hospital in Alexandria.  None of his physicians had told him that his kidney cancer was the result of Agent Orange exposure.  See July 2014 Board hearing transcript.  

In February 2015, the Veteran underwent a VA examination.  The examiner provided an overview of the Veteran's medical history and noted that the Veteran had normal urinalysis results and no genitourinary issues during service.  Post-service, the examiner found no abnormal laboratory results until May 1998.  Acknowledging the Veteran's report of renal failure and diagnosis of chronic kidney disease in 1997, the examiner found that an October 2007 ultrasound identified a left renal mass that was confirmed on a May 2008 as consistent with renal cell carcinoma.  Following his October 2008 left partial nephrectomy for left renal mass, the Veteran's treatment records showed no evidence of recurrence of renal carcinoma.  Upon objective evaluation, the examiner diagnosed the Veteran with renal cell carcinoma, post partial nephrectomy, residual nephrectomy scar and incisional hernia.  

The February 2015 VA examiner, a board certified anesthesiologist, opined that it was less than likely that the Veteran's left kidney cancer and associated residuals of left partial nephrectomy began in or were otherwise related to his military service, to include the Veteran's presumed exposure to herbicides as a result of his service in the Republic of Vietnam.  Based on a review of the Veteran's lay statements and medical records, the examiner concluded that the Veteran's kidney cancer, which was diagnosed in 2007, did not begin during service or manifest to a compensable degree within one year of separation.  In addition, a review of medical literature revealed the propensity of renal cell carcinoma in the male population and the risk factors associated with the disease, of which the Veteran had only analgesic use.  Citing the Veterans and Agent Orange Update 2010, the examiner noted that there was inadequate or insufficient evidence to determine or suggest causality and association between renal carcinoma and Agent Orange herbicide exposure.  Overall, the examiner determined that the majority of the evidence was against a nexus link between an in-service event or injury, including Agent Orange herbicide exposure, and the development of the renal carcinoma requiring a nephrectomy.  

Due to the lack of expertise of the February 2015 VA examiner, the Board, in a May 2015 remand, requested that the Veteran be afforded another VA examination and medical opinion by a specialist, a nephrologist or oncologist. 

A September 2015 VA board certified hematologist and oncologist indicated that he had seen, interviewed and examined the Veteran.  The examiner noted that appropriate notes and medical records were reviewed.  Finding that the Veteran had the usual type of kidney cancer and that he was diagnosed 38 years after leaving service, the examiner stated that it is never possible to state with absolute 100% assurance the effect of the environment in the causation of a cancer.  Nevertheless, the examiner determined that it did not seem likely that the Veteran's cancer was related to his military service.  The examiner opined that "it is not at least as likely as not that the Veteran's claimed left kidney cancer and associated residuals of left partial nephrectomy are more likely, less likely, or at least as likely as not...began in or are otherwise related to his military service, to include the Veteran's presumed exposure to herbicides as a result of his service in the Republic of Vietnam."  

Another VA opinion was provided to the Veteran in April 2016.  The examiner, a board certified nephrologist, opined that the Veteran's kidney cancer was less likely than not incurred in or caused by herbicide exposure.  Based on the examiner's review of the medical literature as well as his experience and training, the examiner found that there is not consistent evidence demonstrating that renal cell carcinoma is caused by Agent Orange exposure.  

In July 2016, the Veteran was provided another VA opinion by a board certified oncologist, who explained that the Veteran was unable to travel for an examination.  Upon reviewing the available clinical evidence and pertinent medical literature, the examiner found no association between herbicide exposure and the development of renal cell carcinoma.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's service connection claim for a left kidney disability.

As kidney cancer is a chronic disease under 38 C.F.R. § 3.309(a), the Board has considered whether the Veteran was entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).  However, the clinical evidence, and the Veteran's own report, demonstrates that the Veteran was diagnosed with renal cell carcinoma in 2008, about 38 years after his discharge.  Indeed, the left renal mass that was later confirmed as renal cell carcinoma was not initially identified until an October 2007 ultrasound.  Thus, the Board finds that the evidence does not show that the Veteran's kidney cancer manifested within one year of his discharge; nor does it show that he had continuous symptoms of kidney cancer following service.  Accordingly, the Veteran's kidney cancer, as a chronic disease, is not entitled to presumptive service connection under either 38 C.F.R. § 3.307 or for continuity of symptomatology under 38 C.F.R. § 3.303(b).  

Additionally, the Board finds that the evidence does not show that the Veteran's left kidney disability is directly related to his active duty service, to include his exposure to herbicides.  The Veteran does not assert, and the evidence does not show, that his left kidney disability has its onset during active duty service.  Nevertheless, the Veteran contends that his exposure to herbicides caused his left kidney disability.  As discussed above, the Veteran is presumed to have been exposed to herbicides during his active duty service; however, kidney cancer is not a presumptive disease for exposure to herbicides.  Thus, the only available avenue for service connection is direct causation.  

The February 2015, September 2015, April 2016 and July 2016 VA examiners' opinions provide the only medical opinions as to the etiology of the Veteran's left kidney disability.  Collectively, these opinions provide the most persuasive evidence that there is no support for finding a link between kidney cancer and herbicide exposure.  The examiners cited a number of risk factors for kidney cancer and the propensity of such cancer in the male population.  Although the examiners could not determine what caused the Veteran's kidney cancer, the examiners all agreed that overall the evidence did not show that his kidney cancer was related to service, including any herbicide exposure.  Accordingly, the Veteran is not entitled to service connection for a left kidney disability on a direct service connection basis, to include his exposure to herbicides.  

Finally, the Board finds that the Veteran has not presented any competent and credible evidence that his left kidney disability was directly caused by his herbicide exposure.  The Veteran has only provided his lay assertions of a causal connection between his left kidney disability and his herbicide exposure.  Although lay evidence may be competent to establish a medical etiology or nexus, the Veteran has not demonstrated that he has the requisite specialized knowledge to relate his current left kidney disability to his herbicide exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay testimony is not competent to provide an opinion as to the etiology of his left kidney disability, and thus, offers little probative value.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

In summary, the Veteran is not entitled to service connection for a left kidney disability on a direct or presumptive basis as the evidence of record is not in relative balance; therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for residuals of status post left kidney partial nephrectomy, to include as due to herbicide exposure, is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


